Citation Nr: 0802431	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-37 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to January 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the San Diego, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for tinnitus and asbestosis.

In October 2007, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  At that time, the 
veteran stated that he was withdrawing his appeal for service 
connection for asbestosis.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In an October 2007 hearing, prior to promulgation of a 
decision in the appeal for service connection for asbestosis, 
the veteran communicated that he wished to withdraw that 
appeal.


CONCLUSION OF LAW

With respect to the veteran's appeal for service connection 
for asbestosis, the criteria for withdrawal of a substantive 
appeal by the appellant have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In the October 2007 videoconference hearing, the veteran 
indicated that he wished to withdraw his appeal for service 
connection for asbestosis.  A written transcript of the 
hearing was created and associated with the veteran's claim 
file.  The Board finds that the veteran's statement, as 
documented in the transcript, satisfies the requirements for 
withdrawing that appeal.  Thus, there is no remaining 
allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.  As the appeal is dismissed, it is not 
necessary to discuss VA's duties to notify and assist the 
veteran with respect to the asbestosis claim.


ORDER

The appeal for service connection for asbestosis is 
dismissed.


REMAND

The veteran contends that he has tinnitus that began during 
service and has continued through the present.  He reports 
that he served as a boiler technician, doing maintenance and 
repairs in ships' boiler rooms, and that he was exposed to 
considerable mechanical noise in those duties.  In an October 
2007 videoconference hearing, the veteran stated that he had 
received a VA examination of his hearing in 2005, but that he 
had not been asked about tinnitus at that time.  The claims 
file contains the report of a 2003 VA medical examination 
regarding the veteran's respiratory system, but does not 
contain any post-service record medical record regarding the 
veteran's hearing or reported tinnitus.  Given the veteran's 
testimony regarding his duties is service and his current 
complaints, the Board will remand the case for a VA audiology 
examination and testing, which should include taking a 
history from the veteran with respect to noise exposure and 
tinnitus, and an opinion as to the likely etiology of any 
current tinnitus.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to address the 
likely etiology of any current tinnitus.  
The examiner must be provided with the 
veteran's claims file for review.  
Audiological testing should be performed.  
The examiner should note the veteran's 
history with respect to noise exposure and 
tinnitus.  After examining the veteran and 
reviewing the claims file, the examiner 
should express an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that 
currently reported tinnitus is causally 
related to service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


